Name: Commission Regulation (EEC) No 569/90 of 7 March 1990 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  prices;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 59/ 10 Official Journal of the European Communities 8 . 3 . 90 COMMISSION REGULATION (EEC) No 569/90 of 7 March 1990 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 6 (7) thereof, Whereas Title III of Commission Regulation (EEC) No 685/69 (3), as last amended - by Regulation (EEC) No 3437/89 (4), lays down the detailed rules for the granting of aid for private storage of butter and cream ; whereas, in view of the present state of the market, the possibility of storing or removing from storage butter or cream during the same period is likely to deflect the provisions on storage measures from their economic objective ; whereas the period during which butter and cream may be stored should therefore be amended ; Whereas Article 24 (3) of Regulation (EEC) No 685/69 lays down the various components relating to the fixing of aid for private storage ; whereas, in view of the trend on the monetary market on the one hand and of the real costs of storage on the other, those components should be adapted ; whereas the situation on the market for butter and cream makes it necessary to extend the maximum duration of storage under contract ; Whereas Article 29 of Regulation (EEC) No 685/69 provides for the obligation to adapt the aid where there is a change in the intervention price ; whereas, in certain market situations, an adjustment of the intervention price does not necessarily affect the price of butter at the time of removal from storage ; whereas, if such circumstances arise, the Commission should be authorized to draw the consequences thereof ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, 1 . In the first subparagraph of Article 23 (6), the date 16 September' is replaced by '1 September'. 2. In Article 23 (7), the date ' 16 August' is replaced by '1 September'. 3 . In Article 24 (2), the date ' 15 September' is replaced by '31 August' and the date ' 16 August' is replaced by '1 September'. 4. In Article 24 (3) :  in the first subparagraph,  point (a), the amount '28 ECU' is replaced by 'ECU 20',  point (b), the amount '0,45 ECU' is replaced by 'ECU 0,35', and  point (c), the interest rates '9,5 % ' and '6,5 %' are replaced by ' 11,5 %' and '8,5 % ' respecti ­ vely ;  in the second subparagraph, ' 180 days' is replaced by '210 days'. 5 . In Article 24 {5), the date ' 15 August' in the second subparagraph is replaced by '3 1 August' and the third subparagraph is deleted. 6. In Article 26a (2), point (b) is replaced by the follo ­ wing : '(b) the components of the amount of the aid referred to in Article 24 (3) (b) and (c) shall be reduced proportionately to the reduction in the duration of storage 7. Points (a) and (b) of the first paragraph of Article 29 are replaced by the following : '(a) shall be increased by an amount equal to any reduction in the buying-in price, or (b) shall be reduced by an amount equal to any increase in the buying-in price, except where a contrary decision is taken by the Commission in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68 if the market situation so warrants.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 90, 15 . 4. 1969, p. 12. (&lt;) OJ No L 331 , 16. 11 . 1989, p. 29. 8 . 3. 90 Official Journal of the European Communities No L 59/11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission